


CONFIDENTIAL SEPARATION AGREEMENT


This CONFIDENTIAL SEPARATION AGREEMENT (“Agreement”) is made and entered into by
and between Todd R. Gleason (“Employee”) and Pentair Management Company, on
behalf of itself, its predecessors, subsidiaries and affiliated entities
(collectively, the “Company”).


1.    Separation Payment and Other Benefits. Provided Employee does not exercise
his right of rescission under Section 8, the Company shall pay Employee (a) the
sum of Seven Hundred and Eighty Three Thousand Six Hundred Fifty and No/100
Dollars ($783,650.00), less applicable withholdings (the “Initial Separation
Payment”), within thirty (30) days following Employee’s execution and delivery
of this Agreement to the Company, and (b) provided Employee has remained in
compliance with the provisions of Section 11 at all times through January 1,
2016, an additional sum of Nine Hundred and Fifty Nine Thousand Eight Hundred
Eighty Three and No/100 Dollars ($959,883.00), less applicable withholdings,
shall be paid to Employee during January of 2016 (the "Second Separation
Payment").


The parties acknowledge that the Initial Separation Payment shall be inclusive
of Employee's accrued and unused vacation remaining as of the Separation Date
(as defined in Section 5 below), less applicable withholdings. Employee
expressly understands and agrees that he is not entitled to any other payments
for any accrued and/or unused vacation.


Provided Employee does not exercise his right of rescission under Section 8, the
Company shall pay to Employee an additional lump sum of Thirty Two Thousand Four
Hundred Twenty Nine and No/100 Dollars ($32,429.00), less applicable
withholdings (the “COBRA Subsidy”), which Employee may use toward the cost of
future health/dental insurance premiums or for other purposes. The COBRA Subsidy
will be paid to Employee with the Initial Separation Payment.


The parties acknowledge that because Employee was employed through December 31,
2014, Employee remains eligible for a payment under the Pentair Management
Incentive Plan (“MIP”) for the 2014 year, which the Company shall pay in March
2015 at the same time other eligible participants receive their MIP payments.
Employee shall not be eligible for any payment under the MIP for the 2015 year.


Employee understands and agrees that the amounts described in this Section 1 and
the awards described in Section 10 below, provide all the rights and benefits
available to Employee under bonus or incentive compensation plans of any type
maintained by the Company, including, but not limited to, the Pentair Management
Incentive Plan, the Omnibus Stock Incentive Plan, the 2008 Omnibus Stock
Incentive Plan, the 2012 Stock and Incentive Plan, the Flexible Perquisite Plan,
the Pentair Ltd. Employee Stock Purchase and Bonus Plan, the 1999 Supplemental
Executive Retirement Plan, the Pentair, Inc. Restoration Plan, or any successor
plans thereto, or any plans of employers acquired by the Company under which
Employee holds vested or unvested options, restricted stock, restricted stock
units or performance units; and that he holds no other stock options or rights
to grants of future stock options. The Pentair Management Incentive Plan, the
Omnibus Stock Incentive Plan, the 2008 Omnibus Stock Incentive Plan, the 2012
Stock and Incentive Plan, the 1999 Supplemental Executive Retirement Plan, the
Pentair, Inc. Restoration Plan, or any successor plans thereto, and any other
plans of employers acquired by the Company under which Employee holds vested or
unvested options, restricted stock, restricted stock units or performance units
are in the aggregate called the “Pentair Equity Plans” and the documents
establishing the terms and conditions of the grants under the Pentair Equity
Plans are called the “Terms & Conditions” in this Agreement. Provided Employee
does not exercise his right of rescission under Section 8, the Company agrees
that Employee's options, restricted stock, restricted stock units or performance
units under the Pentair Equity Plans, if any, will be treated in accordance with
Section 10 of this Agreement.


2.    Discharge of Claims. Employee, on behalf of himself, his agents,
representatives, attorneys, assignees, heirs, executors, and administrators,
hereby covenants that he will not sue and hereby releases and forever discharges
the Company, and its past and present employees, agents, insurers, officials,
officers, directors, divisions, parents, subsidiaries, predecessors and
successors, and all other affiliated entities and persons, and all of their
respective past and present employees, agents, insurers, officials, officers,
and directors from any and all claims and causes of action of any type arising,
or which may have arisen, out of or in connection with his employment or the
separation of his employment with the Company, including but not limited to
claims, demands or actions arising under demands or actions arising under the
National Labor Relations Act, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Age Discrimination in
Employment Act of 1967 as amended by the Older Workers Benefit Protection Act,
the Equal Pay Act, 42 U.S.C. § 1981, the Sarbanes-Oxley Act, the Dodd-Frank Wall
Street Reform and Consumer Protection Act, the Fair Credit Reporting Act, the
Vocational Rehabilitation Act, the Family and Medical Leave Act, the Worker
Adjustment and Retraining Notification Act, the Fair Labor Standards Act, the
Lily Ledbetter Fair Pay Act of 2009, the Americans with Disabilities Act, the
Rehabilitation Act of 1973, the Genetic Information Nondiscrimination Act, the
Immigration Reform and Control Act of 1986, the Civil Rights Act of 1991, the
Occupational Safety and Health Act, the Consumer Credit Protection Act, the
American Recovery and Reinvestment Act of 2009, the Asbestos Hazard Emergency
Response Act, Employee Polygraph Protection Act, the Uniformed




--------------------------------------------------------------------------------




Services Employment and Reemployment Rights Act, the Minnesota Human Rights Act,
the Minnesota Equal Pay for Equal Work Law, the Minnesota Fair Labor Standards
Act, the Minnesota Labor Relations Act, the Minnesota Occupational Safety and
Health Act, the Minnesota Criminal Background Check Act, the Minnesota Lawful
Consumable Products Law, the Minnesota Smokers’ Rights Law, the Minnesota
Parental Leave Act, the Minnesota Adoptive Parent Leave Law, the Minnesota
Whistleblower Act, the Minnesota Drug and Alcohol Testing in the Workplace Act,
the Minnesota Consumer Reports Law, the Minnesota Victim of Violent Crime Leave
Law, the Minnesota Domestic Abuse Leave Law, the Minnesota Bone Marrow Donation
Leave Law, the Minnesota Military and Service Leave Law, the Minnesota Minimum
Wage Law, the Minnesota Drug and Alcohol Testing in the Workplace Act, Minn.
Stat. 176.82, Minnesota Statutes Chapter 181, the Minnesota Constitution,
Minnesota common law, and all other applicable state, county and local
ordinances, statutes and regulations. Employee further understands that this
discharge of claims extends to, but is not limited to, all claims which he may
have as of the date of this Agreement based upon statutory or common law claims
for defamation, libel, slander, assault, battery, negligent or intentional
infliction of emotional distress, negligent hiring or retention, breach of
contract, retaliation, whistleblowing, promissory estoppel, fraud, wrongful
discharge, or any other theory, whether legal or equitable, and any and all
claims for wages, salary, bonuses, commissions, damages, attorney’s fees or
costs. Employee acknowledges that this release includes all claims that he is
legally permitted to release, and as such, does not apply to any vested rights
under the Company’s qualified retirement plans, nor does it preclude him from
filing an administrative charge of discrimination, though he may not recover any
damages if he does file such a charge or if he has filed such a charge.


3.    Confidential Information Acquired During Employment. Employee agrees that
he will continue to treat, as private and privileged, any information, data,
figures, projections, estimates, marketing plans, customer lists, lists of
contract workers, tax records, personnel records, accounting procedures,
formulas, contracts, business partners, alliances, ventures and all other
confidential information which Employee acquired while working for the Company.
Employee agrees that he will not release any such information to any person or
entity at any time, except as may be required by law, or as agreed to in writing
by the Company. Employee acknowledges that any violation of this non-disclosure
provision shall entitle the Company to appropriate injunctive relief and to any
damages which it may sustain due to the improper disclosure, including but not
limited to the Company's attorneys' fees and costs relating to such an action to
obtain appropriate injunctive relief.


4.    Confidentiality, No Disparaging Remarks. Employee represents and agrees
that he will keep the terms and facts of this Agreement completely confidential,
and that he will not disclose any information concerning this Agreement to
anyone, except for his counsel, tax accountant, spouse or except as may be
required by law or agreed to in writing by the Company. Employee shall not make
any disparaging remarks of any sort or otherwise communicate any disparaging
comments about the Company or any of the other released persons or entities
herein to any other person or entity. Employee acknowledges that any violation
of this non-disparagement provision shall entitle the Company to appropriate
injunctive relief and to any damages which it may sustain due to the Employee’s
violation hereof, including but not limited to the Company's attorneys' fees and
costs relating to such an action to obtain appropriate injunctive relief.


5.    Separation From Employment. Employee’s last day of employment with the
Company was February 13, 2015 (“Separation Date”), and Employee is signing this
Agreement as a former employee.


6.    Cooperation and Certification. At the request of the Company following the
Separation Date, Employee will cooperate with the Company with respect to any
claims or lawsuits where Employee has knowledge of the facts. Employee further
agrees that he will not voluntarily aid, assist, or cooperate with anyone who
has claims against the Company or with their attorneys or agents in any claims
or lawsuits which such person may bring. However, nothing in this Agreement
prevents Employee from testifying at an administrative hearing, arbitration,
deposition or in court in response to a lawful and properly served subpoena, nor
does it preclude Employee from filing a charge of discrimination or cooperating
with government agencies in connection with a charge (though he may not recover
damages if he does file such a charge as noted in Section 2 above). Employee
certifies, warrants and represents that he has faithfully discharged his role
with the Company at all times during his employment. Employee further certifies,
warrants and represents that he is unaware of any actual or potential violations
of law by the Company, Pentair plc or any affiliate of Pentair plc.


7.    No Wrongdoing. Employee and the Company agree and acknowledge that the
consideration exchanged herein does not constitute, and shall not be construed
as, an admission of liability or wrongdoing on the part of Employee, the Company
or any entity or person, and shall not be admissible in any proceeding as
evidence of liability or wrongdoing by anyone.


8.    Effective Date; Notification of Release and Right to Rescind. This
Agreement shall become effective on the date executed by Employee, provided
Employee does not rescind this Agreement as provided in this section. This
Agreement contains a release of certain legal rights which Employee may have,
including rights under the Age Discrimination in Employment Act and Minnesota
Human Rights Act. Employee was previously advised to consult with an attorney
regarding such release and all other aspects of this Agreement before signing
this Agreement, and Employee has in fact received legal counsel from his




--------------------------------------------------------------------------------




independent attorney. Employee understands that he may nullify and rescind this
entire Agreement at any time within the next fifteen (15) days from the date of
signature below by indicating his desire to do so in writing and delivering that
writing to Pentair, c/o Frederick S. Koury, Senior Vice President of Human
Resources, Suite 800, 5500 Wayzata Boulevard, Golden Valley, MN 55416, by hand
or by certified mail. Employee further understands that if he rescinds this
Agreement on a timely basis, the Company will not be bound by the terms of this
Agreement, and, in such event, Employee will have no right to receive or right
to retain the financial benefits conferred under this Agreement.


9.    Minnesota Law, Forum and Merger. The terms of this Agreement shall be
governed by the laws of the State of Minnesota, the location of Pentair plc’s
main U.S. office, and shall be construed and enforced thereunder. Any dispute
arising under this Agreement shall be determined exclusively by a Minnesota
court of appropriate jurisdiction, and the parties acknowledge the existence of
sufficient contacts to the State of Minnesota to confer exclusive jurisdiction
upon courts in that state. This Agreement supersedes and replaces all prior oral
and written agreements, understandings, and representations between Employee and
the Company. Further, Employee understands and agrees that, except as provided
in this Agreement, all claims which he has or may have against the Company and
the other released parties are fully released and discharged by this Agreement.
The only claim which Employee may hereafter assert against the Company or any of
the other released parties is limited to an alleged breach of this Agreement.


10.    Restricted Stock Units, Performance Units and Stock Options under Pentair
Equity Plans. Provided Employee does not exercise his right of rescission under
Section 8, if Employee has unvested awards under the Pentair Equity Plans, the
Company agrees to treat Employee’s unearned restricted stock units, performance
units, and nonqualified stock options and incentive stock options, or other
accrued benefits under the Pentair Equity Plans as follows:


i.
Restricted Stock Units. Employee's unvested restricted stock units under the
Pentair Equity Plans, if any, shall be treated by the Company as fully and
immediately vested, effective as of the Separation Date. The value of Employee's
restricted stock units (settled in stock) shall be deposited into Employee’s UBS
account (reduced by applicable withholdings) within one month following the
Separation Date, or if later, within fourteen (14) days of the expiration of the
rescission period under Section 8; provided, however, that if Employee is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) and if the
Restricted Stock Units would be considered deferred compensation under Section
409A, then the shares (reduced by applicable withholdings) will be deposited six
months following the Separation Date.



ii.
Performance Units. Employee shall be entitled to the performance units and the
value of such performance units (settled in cash), based upon the Company actual
performance and actual achievement of the performance goals established under
the applicable Pentair Equity Plans for the performance units. The cash value of
the performance units shall be paid to Employee (reduced by applicable
withholdings) by the Company within one month following the end of the original
three year performance period of the award or if later, within fourteen (14)
days of the expiration of the rescission period under Section 8; provided,
however, that if Employee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) and if the Performance Units would be considered
deferred compensation under Section 409A, then the value (reduced by applicable
withholdings) will be paid the later of the time set forth in the previous
sentence or six months following the Separation Date.



iii.
Options. Employee's unvested options under the Pentair Equity Plans, if any,
shall remain outstanding (the "Outstanding Options") and vest in accordance with
the terms of the particular grant or award under the Pentair Equity Plans or
applicable Terms & Conditions under the earlier of the expiration date of the
award or the fifth anniversary of the Separation Date. The Outstanding Options
may be exercised by Employee until the earlier of the expiration date of the
particular award or within five (5) years after the Separation Date, at the time
and in the manner permitted under the terms of the applicable Pentair Equity
Plan and the applicable Terms & Conditions. Five (5) years after the Separation
Date, all Outstanding Options unexercised by Employee shall be forfeited.
Employee's options under the Pentair Equity Plans that had vested prior the
Separation Date (the "Previously Vested Options") may be exercised by Employee
at any time in accordance with the time and in the manner permitted under the
terms of the applicable Pentair Equity Plan without regard to whether he signs
this Agreement. The Previously Vested Options shall expire and become
non-exercisable in accordance with the terms of the applicable Pentair Equity
Plan and the Terms & Conditions without regard to whether Employee signs this
Agreement.



iv.
Retirement Plans. The Employee shall be entitled to receive payments under the
Pentair, Inc. Deferred Compensation Plan (referred to as the Sidekick Plan) and
The Pentair, Inc. Retirement Savings and Stock Incentive Plan (collectively, the
"Retirement Plans"), without regard to whether Employee signs this Agreement.
Payment or distributions from Employee's Retirement Plans accounts will be made
in accordance with the terms of the applicable Retirement Plan documents,
deferral elections, Internal Revenue Code regulations, or the Employee
Retirement Income Security Act of 1974, including the requirement that if
Employee is a “specified employee” within the meaning of Section 409A(a)(2)





--------------------------------------------------------------------------------




(B)(i) and if payments under the Retirement Plans would be considered deferred
compensation under Section 409A, then the value (reduced by applicable
withholdings) will be paid no sooner than six months following the Separation
Date.


Employee acknowledges that it is Employee’s responsibility to review his
personal UBS OneSource account and take action prior to the expiration dates for
each grant.


11.     Post-Employment Restrictions.


For the purpose of Section 11 of this Agreement, the "Business" means the
Company and Pentair plc and any of either entity's business segments, business
units, or subsidiaries. The parties understand and recognize that due to
Employee's position and global duties with the Company and Pentair plc, he is
intimately familiar with the Business, involved with all segments and business
units of the Business on a global basis and that Employee has received lucrative
financial benefits as a result of his exposure to and involvement in the
Business.
(a)    Non-Solicitation. Throughout his employment in the Business and with the
Company, Employee became intimately familiar with trade secrets, know-how,
business strategies, marketing strategies, product development, proprietary
information and confidential information concerning the business operations of
the Business and the Company. As a result of Employee’s intimate familiarity
with such proprietary and confidential information, goodwill developed with the
Company's customers while employed with the Company, and specialized training
provided to him during his employment with the Company, Employee acknowledges
and agrees that he would be able to engage in unfair competition vis-à-vis the
Business and the Company in the event he were to solicit or accept business from
customers of the Business or the Company or in the event he were to solicit
employees of the Business or the Company. Accordingly, in consideration for the
financial payments and benefits in this Agreement, Employee hereby agrees that
for a period of ---------two (2) years after the Separation Date (the “Limited
Restricted Period”), he will not, for himself or for any third party, directly
or indirectly: (i) solicit or accept business from any customer of the Business
or the Company; or (ii) solicit any employee of the Business or the Company for
the purpose of hiring such person or otherwise entice, induce or encourage,
directly or indirectly, any such employee to leave his or her employment.


(b)    Non-Competition. For the purpose of this Section 11(b) of the Agreement,
“Competitor” means any individual, entity or business enterprise that competes
with the Business. As a result of Employee’s intimate familiarity with the
proprietary and confidential information of the Business and the Company, the
goodwill developed with the Company's customers while employed with the Company,
and specialized training provided to him during his employment with the Company,
and his role as Senior Vice President of Growth, Employee acknowledges and
agrees that he would be able to engage in unfair competition vis-à-vis the
Company in the event he were to become employed by or otherwise involved in any
way with a Competitor. Accordingly, Employee hereby agrees during the Limited
Restricted Period, he will not directly or indirectly (whether in his individual
capacity or as an agent of a third party) manage, control, advise, become
employed by, consult with, obtain an ownership interest in, render services to,
materially participate in or have any competitive involvement with, or be
materially involved in any manner with the ownership, management, operation, or
control of any business or entity of a Competitor anywhere in the World.


(c)    Reasonableness of the Restrictions and Enforcement. Employee agrees that
in light of the money and benefits conferred to him under this Agreement, the
narrow nature of the restrictive covenants imposed under this Section 11 are
reasonable and will not result in any hardship to him. Further, Employee
acknowledges and agrees that his breach of any obligation under this Section 11
would cause irreparable harm to the Company and that such harm may not be
compensable entirely with monetary damages. If Employee violates his obligations
under this Section 11, the Company may, but shall not be required to, seek
injunctive relief and/or any other remedy allowed at law, in equity, or under
this Agreement. Any injunctive relief sought shall be in addition to and not in
limitation of any monetary relief or other remedies or rights at law, in equity,
or under this Agreement. In connection with any suit at law or in equity under
this Agreement, the Company shall be entitled to an accounting, and to the
repayment of all profits, compensation, commissions, fees, or other remuneration
which Employee or any other entity or person has either directly or indirectly
realized on its behalf or on behalf of another and/or may realize, as a result
of, growing out of, or in connection with the violation which is the subject of
the suit. Further, in the event of Employee’s breach of this Section 11,
Employee shall disgorge the value of all payments and benefits conferred to him
by virtue of this Agreement. In addition to the foregoing, the Company shall be
entitled to collect from Employee any reasonable attorney’s fees and costs
incurred in bringing any action against Employee or otherwise to enforce the
terms of this Agreement. The parties agree that it is their intent that the
restrictions in this Section 11 be enforced to the maximum allowable extent or
modified to permit enforcement to the maximum allowable extent under the laws of
Minnesota as determined by a court of appropriate jurisdiction in Minnesota, and
the parties further agree to and acknowledge the sufficiency of the parties’
contacts with the State of Minnesota in order to confer exclusive jurisdiction
of Minnesota courts applying Minnesota law.


(d)    Notice. Employee agrees that while the restrictive covenants imposed
under this Section 11 are in effect, Employee shall give written notice to the
Company within ten days, after accepting any other employment, position, or
ownership




--------------------------------------------------------------------------------




interest in another corporate entity by sending such written notice to Pentair
Management Company, c/o Frederick S. Koury, Senior Vice President of Human
Resources, Suite 800, 5500 Wayzata Boulevard, Golden Valley, MN 55416, by hand
or by certified mail. Employee agrees that the Company may notify such new
employer, company or corporate entity that Employee is bound by this Agreement
and, at the Company's election, furnish such employer, company or corporate
entity with a copy of this Agreement or the relevant portions thereof.


12.    Outplacement. Provided Employee does not exercise his right of rescission
under Section 8, the Company shall pay for outplacement services provided for
Employee’s benefit to the extent such services are actually utilized by Employee
within two (2) years following the Separation Date and to the extent the cost
does not exceed 10% of Employee's base salary for 2014. Alternatively, in lieu
of outplacement services and provided Employee does not exercise his right of
rescission under Section 8, Employee may elect to receive a cash payment in the
amount of $41,700.00, less applicable withholdings, by informing the Company in
writing of such election no later than fifteen (15) days following his execution
of this Agreement; if Employee makes such a timely election, Company will
provide the payment to him at the same time the Initial Separation Payment is
paid.


13.    Administrative Charges, Investigations, and Proceedings. As stated above,
nothing in this Agreement shall be construed to prohibit Employee from filing a
charge with or participating in any investigation or proceeding conducted by the
EEOC or a comparable state or local agency. As a result, the restrictions in
Sections 3, 4, and 6 regarding confidentiality, non-disparagement, and
cooperation do not apply in connection with a charge of discrimination with or
an investigation by an administrative agency. As stated above in Section 2
regarding Employee’s waiver of claims, notwithstanding the provisions of this
Section 13, Employee waives his right to recover monetary damages or receive any
relief in any charge, complaint, or lawsuit filed by Employee or anyone else on
his behalf, including in connection with any administrative agency charge,
investigation, or proceeding. Employee affirms that he has not filed, has not
caused to be filed, and is not presently a party to any claim, complaint,
charge, or action against the Company in any form or forum.


14.    Construction of this Agreement and Severability. Should this Agreement
require judicial interpretation, the court shall not construe the Agreement more
strictly against any party, including the party who prepared it. With the
exception of Section 2, if one or more of the provisions of this Agreement shall
be invalid, illegal, or unenforceable in any respect, the validity, legality,
and enforceability of the remaining provisions contained in this Agreement will
not in any way be affected or impaired. If Section 2 shall in part or in whole
be invalid, illegal or unenforceable in any respect, the Company may at its
option void the remainder of this Agreement, including the obligation to pay
Employee the Initial Separation Payment or the Second Separation Payment. If any
portions of this Agreement are found by a court of competent jurisdiction to be
invalid, illegal, or unenforceable in any respect, the parties expressly agree
that such portions of this Agreement shall be enforced to the maximum allowable
extent or modified to permit enforcement to the maximum allowable extent under
the laws of Minnesota, as determined by a court of appropriate jurisdiction in
Minnesota.


15.    Employee Understands the Terms of this Agreement. Other than stated
herein, Employee warrants that (a) no promise or inducement has been offered for
this Agreement; (b) this Agreement is executed without reliance upon any
statement or representation of the Company or its representatives concerning the
nature and extent of any claims or liability therefor, if any; (c) Employee is
legally competent to execute this Agreement and accepts full responsibility
therefor; (d) the Company has advised Employee to consult with an attorney, and
Employee has had a sufficient opportunity to consult with an attorney, the costs
and fees for which shall be paid by the Company in accordance with Section 1 of
this Agreement; (e) the Company has allowed Employee twenty-one (21) days within
which to consider this proposed Agreement; (f) Employee fully understands that
after signing this Agreement, Employee shall have fifteen (15) days within which
to nullify and rescind this Agreement, in accordance with Section 8 of this
Agreement; and (f) Employee fully understands this Agreement and has been
advised by counsel (or has consciously chosen not to seek counsel) of the
consequences of signing this Agreement. The parties acknowledge and agree that
if Employee has not signed this proposed Agreement within the twenty-one (21)
day period following the Company’s presentation of the offer of this Agreement
to Employee on the Separation Date, then the offer of this Agreement shall
expire by its own terms and be of no further force or effect without any further
action required on the part of the Company.


Dated:
February 16, 2015
/s/ Todd R. Gleason
 
 
TODD R. GLEASON
 
 
 
Dated:
February 16, 2015
PENTAIR MANAGEMENT COMPANY
 
By
/s/ Frederick S. Koury
 
 
Frederick S. Koury
 
Its
Senior Vice President, Human Resources



